67 F.3d 308
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ronald SNEED, Plaintiff-Appellant,v.L.R. RICKS;  R. Foote;  Lt. D. Hamilton;  B. Hill;  R.Piazza;  M. Pope;  R. Zarate;  C. Barto;  S.Huerta;  Does 1-10, Defendants-Appellees.
No. 95-55089.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.
MEMORANDUM**
Ronald Sneed, a California state prisoner, appeals pro se the district court's summary judgment for prison officials in his 42 U.S.C. Sec. 1983 action.  Specifically, Sneed contends that the district court erred by granting summary judgment for defendants on his claim that they denied him procedural due process as guaranteed by the Fourteenth Amendment.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1291.  We vacate and remand.
We review the district court's grant of summary judgment de novo.  McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992).  "District courts are obligated to advise prisoner pro se litigants of [Fed.R.Civ.P.] 56 requirements."  Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir.1988).  A review of the district court record reveals that the district court never advised Sneed that, under Fed.R.Civ.P. 56(e), he had to submit responsive evidence to survive defendants' motion for summary judgment.  Accordingly, we vacate the district court's summary judgment and remand with instructions to the district court to advise Sneed of the requirements of Rule 56.  See id.
VACATED and REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3